Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Argument
Applicant's arguments filed date on 2/16/2021 have been fully considered but they are not persuasive…

Since Moon and Feng discloses at least the amended part of the claim as indicated below.
	During the limited amount of time, examiner has performed the updated search and discover the new prior, LEE et al. (US 2017/0374569). 
	 The proposed amendment do no placed the claims in condition for allowance at least in view of Moon et al. (US 2013/0070690) and new prior art LEE et al. (US 2017/0374569). 
Thus, further consideration and search are still required due to this new issue.
 
Moon et al. (US 2013/0070690) discloses… wherein the terminal is provided, by higher layer signaling, with cross-carrier scheduling information for the plurality of scheduled cells, each cross-carrier scheduling information indicating correspondence between: one scheduled cell among the plurality of scheduled cells that is scheduled by the downlink control information  [Fig. 34, ¶ 241; scheduled DL CCs may be grouped for every scheduling CC included in the M scheduling CCs, respectively; for example, an i.sup.th scheduling CC, from among the M 
	 
New prior LEE et al. (US 2017/0374569) discloses, within limited amount of search time “… wherein, when the downlink control information including the CIF value is received on the one scheduling cell and a combination of the CIF value included in the downlink control information and the scheduling cell index of the one scheduling cell that has received the downlink control information is associated with the one scheduled cell in the cross-carrier scheduling information" [¶¶ 290, 294-295; (re)mapping (CDIX (SCIDX)-to -CIF mapping) may be configured/performed between a CIDX (or SCIDX) value related to the specific (scheduled) cell and the CIF value related to the corresponding ( scheduled) cell; and it configured through predefined signaling that to which CIF value scheduled cell(s) CCS-ed from a specific scheduling cell on the scheduling information ((UL/DL) DCI format (or (UL/DL) grant)) related to the corresponding cell(s) (¶ 243)].

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from87:00 A.M. to 5:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469